Title: C. W. F. Dumas to the Commissioners: A Translation, 22 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 22 May 1778
      
      The Dutch States General ended their session today, and each member will be leaving for his town tomorrow. I have just come from wishing our friend a good trip. He saw the Grand Pensionary, who told him that he was torn between his desire, on the one hand, to answer your letter in a way that would demonstrate how much he appreciates your courtesy in these dealings and is flattered with the hope that the time will come when he will be able to correspond openly with you; and, on the other hand, the constraint that his position puts him in of being unable to give you in writing, before the state authorizes him to do so, the titles due your station. He therefore asked our friend to have me visit him one day as if, on my own behalf, I was asking him if he had an answer to give me. He intends to give me a verbal reply that I could then transmit to you as coming from him. I told our friend that, since in my last letter I had asked you to send me the copy of the treaty that you had promised the Grand Pensionary in your letter to him and which he is expecting, I thought that I should wait until I received that copy because then I could approach the Grand Pensionary naturally and out of necessity without having to resort to the pretext of asking him for an answer. Our friend approved. I had another reason for not rushing over. I want first to consult an oracle more reliable than that of Calchas. Moreover, our friend has assured me that the Grand Pensionary is very much in accord with the town of Amsterdam and thus fully intends to arrange with it the rapprochement of the two republics.
      Our friend has pressed me to provide him with accurate intelligence from you, and N.B. particularly on the reception given by the United States to the British Commissioners sent to negotiate with them. I have told him that he could rest assured that they would be totally ineffectual unless they had been instructed to accede, without reservations, to the treaty between France and the United States. He replied that he believed as I did, but that he needed the fact authenticated, and that the use he would make of it would be both important and productive of much good.
      In addition, he told me that, in the assembly of the States General, the Province of Holland categorically refused to discuss the troop increase, and that the town of Amsterdam, in particular, declared itself to be absolutely against such an increase, especially so long as a situation remained in which such an increase might involve the state, directly or indirectly, in the quarrel between Great Britain and France. Nevertheless, the other provinces, to accommodate someone who is far too compliant with Sir Joseph Yorke, have agreed to draft and propose a plan for an increase. Nothing substantial, however, will come out of it despite Sir Joseph Yorke’s attempts to have the contrary believed here and in his own country. Indeed, without Holland, and particularly without Amsterdam, the other provinces can do nothing in the matter since all six together pay only a third of the total budget, Amsterdam alone paying ⅔ of the remaining ⅔.
      You will find enclosed, in French, the document that I had the honor to send you in my last letter in Dutch. You will see, in reading it, that it has been released at the appropriate time.
      My letter cannot go before next Tuesday, but I thought it best to write it as soon as I left our friend, while the interview was still fresh in my mind. He departed in good-spirits, satisfied with what took place during this assembly.
      
      
       Saturday, 23 May
      
      Here is the translation of a German letter I have just received. I find nothing believable in its first paragraph except, perhaps, the recall of the volunteer officers. If that is true, France may have had reasons for doing so that are quite different from those imagined by the writer.
      
      
       26 May
      
      I showed what precedes to the Grand Facteur last Saturday, and, as he was about to depart on a trip, he had a copy made for his own use. I will not be able to consult with him until he returns at the end of the week.
      The French ambassador has been away for a few days. He has gone to Amsterdam, &c., to accompany the Duchess of Chartres and the Princess of Lamballe, who have come for a tour of Holland. He read me an excerpt from a letter he received last Friday that said that Mr. Simeon Deane, who carried the treaty to congress, had returned on the 11th of this month to Brest and that news had reached France that Quebec was now under the control of the United States. I am waiting for this news from you so that I can communicate it to our friend and to the Grand Pensionary, an essential step at this time.
      I have the pleasure of Mr. Sam. W. Stockton’s presence here and am rendering him some small services. He will be leaving tomorrow for Leyden, Amsterdam, and Germany. He left the enclosed letter with me.
      
       I am, with the most sincere respect, gentlemen, your very humble and very obedient servant
       D
      
     